DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claim 54, filed 12/29/2020, has been entered. Claims 54-62, 64-67 and 69-72 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) to provisional application 60/410,884 and under 35 U.S.C. § 120 to nonprovisional applications 10/340,881 (now US Patent 7,169,548) and 11/668,148 is acknowledged. The effective filing date for claims 54-62, 64-67 and 69-72 is 9/13/02.
Response to Arguments
Applicant pointed to support for fertilizing a superovulated female. While the term “superovulated” is not used, the example highlighted by the applicant in the earliest provisional application demonstrates fertilizing a superovulated female. Therefore effective filing date for claims 57, 60-62, and 66 has been corrected to 9/13/02.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 54-56, 64, 65, and 70-72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schenk et al. (1999, Theriogenology 52: 1375-1391) taken in view of Colas (1976, U.S. Patent 3,973,003) and Olson et al. (2000, Biology of Reproduction 62: 248-252).
Schenk teaches a method for sorting and cryopreserving bull sperm, comprising collecting semen from bulls; diluting said semen in a buffer comprising Hoescht 33342 dye, thus staining the DNA in the sperm within the semen; sorting the sperm using flow cytometry according to DNA content (X-bearing sperm having more DNA than Y-bearing sperm), yielding so-called “sexed sperm”; separating X-sexed sperm from Y-sexed sperm; collecting into a plurality of sample straws, and freezing said sexed sperm in liquid nitrogen vapor. (Pages 1376-1377.) Schenk further teaches thawing samples of sexed sperm obtained by the method described above and evaluating said samples for motility and presence of acrosomes, and Schenk teaches that the sorted frozen thawed sperm are motile. (Pages 1388-1389.) Schenk teaches that although the thawing and sorting steps may damage the sperm, “there is no basis for assuming that the fertilizing potential of these flow-sorted sperm should be severely compromised for most bulls." (Page 1389.) Regarding claim 65, Schenk’s reference to “fertilizing potential” of the sperm necessarily indicates that the sperm is capable of fertilizing an egg. Claim 54 requires “establishing a sample,” which is fairly taught by Schenk’s direction at 
Schenk does not specifically teach sorting sperm that have previously been cryopreserved and thawed (claim 54). Schenk does not exemplify inseminating females with the processed sperm, thereby yielding mammalian embryos (claim 54), viable mammals (claim 55), or animals (claim 70). Schenk does not teach establishing an increased blastocyst development rate using the processed sperm (claims 54).
Colas teaches a method for preserving ram semen in liquid nitrogen vapor (Example 1) and further teaches that sperm samples so preserved can be thawed and used for artificial in vivo insemination (Examples 2 and 4), implying that careful freezing and thawing does not harm the sperm sample in a functional sense.  While some sperm cells die as a result of the freezing process in Example 1, half of them survive. (See column 5, lines 41-46.) Regarding claim 64, Colas’s sample is appropriate for artificial insemination.
Olson teaches that sperm can be processed, treated with Vitamin E, and used to establish an increased blastocysts development rate (see page 251).  
A person of ordinary skill in the art would have had a reasonable expectation of success in performing the sorting, cryopreservation, and thawing method of Schenk on sperm that had previously been collected, frozen and thawed using the method of Colas, and subsequently using the resulting sample to inseminate a female (and, necessarily, to yield embryos/offspring, for example offspring of a preselected sex) because Colas teaches that such “unfrozen sperm” retains the ability to fertilize eggs in vivo (example 2) and Schenk indicates that thawing and sorting based on X or Y chromosomes is not expected to compromise sperm’s fertilizing potential. The skilled artisan would have been motivated to sort the unfrozen sperm of Colas using the method of Schenk for the expected benefit of increasing the probability that the offspring due to a particular insemination procedure will have a specific gender. The skilled 
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the sorting method of Schenk on the unfrozen sperm of Colas because Colas and Schenk both teach that such unfrozen sperm is generally unharmed by the freezing-unfreezing process, and because the sorting of Schenk allows the skilled artisan to determine, in advance, the desired sex of offspring in an insemination experiment.
It would have been obvious to combine Schenk and Olson to use the sperm to establish an increased blastocysts development rate. A person of ordinary skill in the art would have had a reasonable expectation of success in using the sperm to establish an increased blastocysts development rate because Olson teaches sperm can be used to establish an increased blastocysts development rate. The skilled artisan would have been motivated to use the sperm to establish an increased blastocysts development rate because Olson demonstrates that this is a useful parameter to measure.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 57 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Schenk in view of Colas and Olson as applied to claims 54-56, 64, 65, and 70-72 above, and further in view of Prieto et al. (2001, U.S. Patent 6,204,431; on 7/18/13 IDS).
The teachings of Schenk, Colas and Olson are relied upon as above.
Schenk does not teach inseminating a superovulated female.
Prieto teaches a method for producing a superovulated female by injecting females with gonadotropin. (See Example II at column 13.)  Prieto teaches inseminating said females either with fresh or frozen semen. (Example II.) Prieto’s method yields viable zygotes. (Example II.)

The selection of thawed or unthawed semen to employ in the method of Schenk and Colas would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that Prieto and Colas teach that they can both be used to inseminate females to produce fertilized eggs.  Taken together, the references teach that they are functional equivalents.  “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A holding of obviousness over the cited claims is therefore clearly required.
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the superovulated females and frozen semen of Prieto for the normal females and thawed semen of Colas in the method of Schenk in view of Colas because Prieto teaches that superovulated females and frozen semen are useful for insemination and offspring production.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	
Claims 58, 59, 61, 62, 67, and 69 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schenk in view of Colas and Olson as applied to claims 54-56, 64, 65, and 70-72 above, and further in view of DeBoer et al. (1997, U.S. Patent 5,633,076).
The teachings of Schenk, Colas and Olson are relied upon as above.
Schenk does not teach in vitro fertilization (IVF) of an oocyte (claims 58, 59, 61, and 62); transferring a fertilized egg to a female (claims 59 and 62); or fertilizing a plurality of eggs (claims 61 and 69).
DeBoer teaches methods for preparing bovine embryos by obtaining oocytes from females, fertilizing them in vitro, and transferring the resulting embryos into recipient females. (Column 32, lines 11-26; column 33, lines 5-20.) DeBoer teaches that IVF followed by transfer to a female results in pregnancies and live calves. (Column 33, lines 5-20.) DeBoer teaches that IVF is compatible with previously cryopreserved sperm and that the method yields “consistent, repeatable results” when frozen sperm is used. (Column 32, lines 22-27.) Regarding claims 61, 67, and 69, DeBoer writes, "Mature oocytes are fertilized with either fresh or frozen sperm," referring to oocytes in the plural. (Column 32, lines 12-13.) 
Regarding claims 58, 59, and 62, person of ordinary skill in the art would have had a reasonable expectation of success in employing DeBoer’s IVF method, followed by transfer to a host female, with sperm frozen and thawed twice using the methods of Schenk and sorted according to Colas’s teachings. The artisan would have expected success because DeBoer teaches that oocytes can be fertilized in vitro with frozen sperm and because Schenk and Colas teach that freeze-thaw cycles do not harm sperm in a functional sense. The skilled artisan would have been motivated to carry out DeBoer’s IVF and embryo transfer with Schenk’s frozen sperm (sorted per Colas’s method) because DeBoer teaches that IVF of oocytes with frozen sperm, followed by transfer to a female, yields live calves and consistent results. 
Regarding claims 61 and 69, the person of ordinary skill in the art would have had a further reasonable expectation of success in carrying out IVF on multiple oocytes because In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would therefore have been obvious at the time of the invention to employ DeBoer’s IVF method on multiple oocytes, followed by transfer to a host female, with sperm frozen and thawed twice using the methods of Schenk and sorted according to Colas’s teachings because the skilled artisan would have desired to yield multiple embryos and because DeBoer teaches that IVF and embryo transfer using frozen sperm consistently yields live calves.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 60 and 66 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schenk, Colas, Olson and DeBoer as applied to claims 58, 59, 61, 62, 67, and 69 above, and further in view of Davidson (1995, U.S. Patent 5,434,058) and Massey (1991, U.S. Patent 5,057,420). 
The teachings of Schenk, Colas, Olson and DeBoer are relied upon as above.
Schenk does not teach obtaining oocytes from a superovulated female (claim 60) or fertilizing those eggs (claim 66). 
Davidson teaches promoting superovulation in females and collecting oocytes; Davidson teaches that the preferred method for fertilizing superovulation-derived oocytes is IVF followed by embryo transfer to a pseudopregnant female. (Column 14, line 64, through column 15, line 5.) 

A person of ordinary skill in the art would have had a reasonable expectation of success in employing oocytes obtained from a superovulated female in the method of Schenk in view of Colas and DeBoer because Davidson teaches that oocytes yielded by superovulating females can be used in IVF. Regarding claim 66, the skilled artisan would also reasonably have expected that sperm yielded by the method of Schenk in view of Colas and DeBoer can fertilize eggs from superovulating females because Davidson teaches that superovulated eggs can be fertilized in vitro and Schenk and DeBoer teach that frozen sperm can be employed for IVF. The skilled artisan would have been motivated to choose eggs from a superovulated female because Massey teaches that superovulation yields multiple eggs from a female, thereby allowing the artisan to produce multiple embryos from a single egg donor.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant alleges that they discovered "frozen-sorted-frozen" sperm have an increase in blastocyst development rate compared to "frozen-sorted" sperm, citing to the first Table 1 (Table 1 on page 17) in the specification. As an initial matter, whle applicant alleges that the "frozen-sorted" sperm correspond to those taught by Schenk, it is noted that Schenk teaches freezing after sorting the sperm. Furthermore, while applicant alleges these results correspond to “Example 1”, none of the examples are given any numbers and none of the examples detail any specific singular methods of preparing the sperm. Therefore it is unclear what exact protocol embryos. Finally, while the applicant alleges their result of faster developing blastocysts is unexpected over the prior art, the applicant has not shown that their blastocyst development speed is different from the speeds in any of the cited prior art. First, as previously stated, it is unclear exactly what protocols were used for the experiments shown in first Table 1. While the applicant alleges that the “Froz-Sort” sample corresponds to what would be expected from the Schenk reference, this is not the case. First off, as stated above, Schenk teaches first sorting then freezing. Second, as discussed above, Schenk teaches specific methods to optimize the sperm during the process such that the sperm remain motile, and the applicant has not shown that they have replicated Schenk’s established method. Third, applicant does not discuss the Olson 
Applicant again generally alleges that a single cryopreservation cycle kills sperm, or compromises its ability to fertilize an egg, citing to the previously submitted Donnelly reference and the previously submitted Vishwanath Declaration. However, again, contrary to the applicant’s assertions, the art does predict that posthawed and sorted sperm is still capable of fertilization. The applicant’s Donnely reference concludes, in the abstract, that improvements can be achieved by selecting out the subpopulation of sperm with best motility and DNA integrity, and freezing these sperm in seminal plasma, making this the optimal procedure. The instantly claimed method does not limit to the absence of any selecting steps following either of the cryopreservation steps. Similarly, the Schenk reference specifically teaches the use of methods that involve both cryopreserving and sorting sperm prior to fertilization.  As stated above in the rejection, Schenk teaches that although the thawing and sorting steps may damage the sperm, “there is no basis for assuming that the fertilizing potential of these flow-sorted sperm should be severely compromised for most bulls." (Page 1389.)  Both of the reference cited by the applicant teach optimization of cryopreservation protocols to yield sperm suitable for fertilization, and therefore a skill artisan would know that cryopreservation procedures can be optimized for embryo formation and development.  The cited prior art teaches that freezing, thawing, and sex sorting were all conventional sperm-processing steps as of the filing date and that skilled artisans routinely practiced these steps with high expectations of success. See Schenk at pages 1376-1377, 1388-1389; Colas at Examples 1, 2, and 4.  In view of these teachings, the applicant has not established that one of ordinary skill in the art would expect a method comprising two cryopreservation steps would not result in embryo formation/development and this argument remains unpersuasive. 

Conclusion
No claims are allowed. No claims are free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653